Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action in merits.  Claim 1-19, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9489813 B1, Beigel (hereinafter Beigel) in view of 2017/0126308 A1, Astrom et al. (hereinafter Astrom).
As to claim 1, Beigel discloses a vehicular high-speed network system comprising: a vehicle (col 1, line 59-col 2, line 13, , an airplane, UAV, a vehicle); 
a terminal associated with the vehicle and having a first radio rate transformer, the first radio rate transformer having a GPS device for providing GPS location data of the first radio rate transformer (Fig 2: 110, GPS; col 2, lines 3-14; col 8, lines 33-45; col 10, lines 
an embedded computer system, a VHF/ UHF radio (col 7, lines 30-32, VHF/UHF frequency range; ) connected to the GPS device for transceiving the GPS location data to the embedded computer system (col 10, lines 17-23), a first sector antenna (Figs 1-2, 21A, antenna; col 2, lines 2-7), a compass for providing a heading angle of the first sector antenna to the embedded computer system (col 8, lines 33-45; col 10, lines 17-23; col 11, lines 7-14, compass input establishing the exact orientation (e.g. angle)), and 
Beigel also discloses a broadband radio for establishing high- speed data connection (col 6, line 60- col 7, line 2, a radio transmission of 164 MHz); and 
a plurality of stations, each having a second radio rate transformer connected to a network gateway (Fig 2, base station; col 8, lines 13-15; col 10, lines 17-19; real time communications network) but does not expressly teach each of the plurality of stations are connected to the Internet and adapted to enable the high-speed data connection to the terminal once a second sector antenna of the second radio rate transformer has a line of sight connection with the first sector antenna.  
Astrom, in the same or similar field of endeavor, further teaches a broadband radio for establishing high-speed data connection (pars 0002, 0013, 0018, 0035, 0072, cellular or WIFI network for high-speed data connection); and 
a plurality of stations, each having a second radio rate transformer connected to a network gateway (pars 0013, 0015, 0053-0055, 0083, base stations or other network nodes connecting the mobile communication equipment aboard the aircraft to terrestrial 
Therefore, consider Beigel and Astrom’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Astrom’s teachings on antenna beamforming to enhance communication performance in a mobile communication platform.

As to claim 2, Beigel as modified discloses the vehicular high-speed network system of claim 1, wherein the station is mobile (Astrom: pars 0018, 0023-0024, a mobile communication equipment aboard the aircraft).  

As to claim 3, Beigel as modified discloses the vehicular high-speed network system of claim 1, wherein each of the plurality of stations is stationary (Astrom: pars 0013, 0015, 0053, 0083, base stations).




As to claim 6, Beigel as modified discloses the vehicular high-speed network system of claim 3, wherein the second sector antenna is vertical to the ground (Astrom: par 0003, vertical).  

As to claim 12, it is a method claim necessitated by claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 13, Beigel as modified discloses the method of claim 12, further comprising adjusting the second sector antenna of the station to have a line of sight with the current location coordinates of the terminal (Astrom: pars 0028, 0034, 0064-0065).  

Claims 4, 7-11, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beigel in view of Astrom and further in view of US 2012/0126308 A1, Berejik (hereinafter Berejik).
As to claim 4, Beigel as modified discloses the vehicular high-speed network system of claim 1, a command is received from the embedded computer system to adjust the first sector antenna to have the line of sight connection with the second sector antenna (Astrom: Fig 2; pars 0013, 0043, 0062) but does not expressly teach using a rotary motor that can engage a rotary tray.  Berejik, in the same or similar field of endeavor, 

As to claim 7, Beigel as modified discloses a vehicular high-speed network system comprising: a vehicle (Beigel: col 1, line 59-col 2, line 13, an airplane, UAV, a vehicle; Astrom: Figs 2-4; pars 0018, 0024); a terminal associated with the vehicle and having a first radio rate transformer (see rejection in claim 1), wherein the first radio rate transformer has a GPS device for determining GPS location data of the radio rate transformer (see rejection in claim 1), an embedded system, a VHF/ UHF radio for transceiving the GPS location data to the embedded computer system (see rejection in claim 1), a sector antenna (see rejection in claim 1), and a broadband radio for receiving high-speed connection to the vehicle; and a plurality of stations, each having a second radio rate transformer connected to a network gateway, wherein each of the plurality of stations are connected to the Internet and adapted to enable the high-speed data connection to the terminal once a second sector antenna of the second radio rate transformer has a line of sight connection with the first sector antenna (see rejection in claim 1).  Also see reasons or motivation for combining as indicated in claim 1. 


As to claim 8, Beigel as modified discloses the vehicular high-speed network system of claim 7, wherein both the first and second radio rate transformers have a compass to determine a heading angle of the sector antenna (Beigel: col 11, lines 7-13; col 12, lines 58-61; col 13, lines 60-63).  

As to claims 9-10, see rejection in claims 2-3.
As to claim 11, see rejection in claim 5.

As to claim 14, Beigel as modified discloses the method of claim 12, further comprising adjusting of the first sector antenna based on a command given by the embedded computer system (Berejik: pars 0030-0034, antenna rotation being controlled by combination of software, firmware, and hardware).  



As to claim 17, Beigel as modified discloses the method of claim 14, further comprising rotating a rotary tray attached to the first sector antenna with the rotary motor to have a line of sight with the second sector antenna (Berejik: pars 0012-0013, 0047-0049, 0054, 0079).  

As to claim 18, Beigel as modified discloses the method of claim 12, further comprising finding the heading angle of the first sector antenna via a compass on the terminal (Beigel: col 11, lines 7-66).  

As to claim 19, Beigel as modified discloses the he method of claim 14, wherein the adjusting comprises reading the current location coordinates of the terminal (Astrom: pars 0028, 0034, 0064-0065), computing the current angle of the first sector antenna, reading angular data from a compass, and computing a rotary tray's current aiming angle (Beigel: col 11, lines 7-13; col 12, lines 58-61; col 13, lines 60-63; Berejik: pars 0030-0034).  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record, Beigel, Astrom, and Berejik, neither discloses alone nor teaches in combination of compensating for the changes in pitch axis of a line of sight between the first sector antenna and the second sector antenna by placing the first sector antenna horizontal to the ground, as recited in claim 16. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661